Citation Nr: 0913647	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  03-29 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for chronic pain and 
fatigue.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Army from October 1965 to September 1967, to include a tour 
of combat in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 Rating Decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
denied service connection for fibromyalgia, chronic pain and 
fatigue, and depression.

A hearing was held in January 2003 before a Decision Review 
Officer in conjunction with the Veteran's appeal.  The 
transcript of this hearing has been associated with the 
claims folder, and has been considered in the Board's 
decision.

The issues of entitlement to service connection for chronic 
pain and fatigue, and entitlement to service connection for 
depression, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Currently-diagnosed fibromyalgia is, at least as likely as 
not, demonstrated to be secondary to service-connected 
posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

Service connection for fibromyalgia is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Service Connection

Initially, the Veteran asserted that his fibromyalgia began 
during service.  He is now alleging that this condition was 
caused by his service-connected PTSD.  

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim include competent evidence of a 
current disability for which secondary service connection is 
sought, a disability for which service connection has been 
established, and competent evidence of a nexus between the 
two.  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Evidence

The Veteran's service treatment records are devoid of any 
complaints concerning pain.  An October 1985 report indicates 
the Veteran had experienced approximately an eight-year 
history of back pain, and that he "[u]sed to have pain in 
the leg and the thigh bilaterally."  The Veteran was 
evaluated in September 1987, at which time he informed the 
examiner that he had "progressively worsening back pain for 
10 years until he quit his job" and that he developed neck 
pain "[t]en to twelve years ago".  Physical examination 
revealed no pain in the extremities.  An April 1988 report 
noted two years of left elbow and left knee pain.  In a 
February 1989 letter concerning the Veteran, Dr. G.W.K. 
stated that the Veteran had "a twelve year history of back 
and neck pain".  An August 1991 report noted a self-reported 
five-year history of back pain, and that his back recently 
"went out" when digging in clay soil.  In relating his 
military history for the August 1991 report, the Veteran did 
not describe experiencing fibromyalgia or chronic pain in 
service.  A related August 1991 report concerning the 
Veteran's history noted that "[s]ince [five years ago when 
he developed back problems] he has had pain in nearly every 
joint in his body for which no satisfactory diagnosis seems 
to be available."  In a September 1996 letter, Dr. W.S.G. 
stated that he had treated the Veteran for back and neck 
problems in "the early 1980's", and that "[s]ince then he 
has had a continuation of the symptoms in his back, arms, 
elbows, hands and knees."

The Veteran claimed in his December 2001 notice of 
disagreement that he sought medical treatment for pain during 
service in Vietnam.  He asserted during his January 2003 
hearing at the RO that he experienced fibromyalgia throughout 
his time in Vietnam and continuing in the years following 
service.  More recently, in his November 2008 fibromyalgia 
examination at the Lebanon VA Medical Clinic (VAMC), the 
Veteran informed the examiner that he had experienced 
fibromyalgic pain since 1966.

Three private doctors have asserted that the Veteran's 
fibromyalgia is caused by or exacerbated by his PTSD.  Dr. 
D.R.G. stated in June 2001 that the Veteran's PTSD and Agent 
Orange exposure have "combined to manifest themselves as the 
chronic fatigue and myalgias which [the Veteran] feels on an 
ongoing basis."  A November 2001 opinion by S.L.S. and J.E.K 
of the Women Helping Women (WHW) clinic indicated that the 
stress of [the Veteran's] Viet Nam military experience was 
the primary triggering factor for his fibromyalgia . . . ."  
Dr. D.R. stated in May 2008 that "his fibromyalgia is 
exacerbated by his posttraumatic stress disorder."  

A November 2008 VA examiner implicitly suggested that the 
Veteran was not currently disabled by his fibromyalgia.  
During the examination, the Veteran reported pain 
"anecdotally, but [there was] no evidence of trigger points 
noted by exam."  The Veteran had not received rheumatology 
care for over two years.  The examiner noted that the 
"Veteran seemed disinterested in care and only bent on 
establishment of military nexus."  In conclusion, the 
examiner stated that the "Veteran has multiple medical 
problems, including chronic pain associated with peripheral 
neuropathy and significant [p]sychiatric illness, the latter 
of which precludes my being able to render an opinion in the 
present case."  

Analysis

Initially, the Board finds that the Veteran's fibromyalgia 
did not begin during service.  The Board finds that the 
Veteran's claims concerning an in-service contraction of 
fibromyalgia are unfounded.  The evidence reflects that only 
in conjunction with this claim has the Veteran asserted that 
his fibromyalgia began during service.  The Veteran alleged 
that he complained of his painful condition during service 
and for many years thereafter, and explained that no doctors 
noted his complaints because fibromyalgia was not a 
recognized condition until the "late 1980s".  The Board 
finds it incredible that physicians and medics would refuse 
to document a patient's claimed medical problems simply 
because a particular potential diagnosis had not yet been 
recognized by the medical community.  Further, the Board 
finds that, despite the Veteran's statements to the contrary, 
the weight of the evidence clearly shows that the Veteran did 
not begin to complain of widespread pain until at least the 
late 1970s; he did not complain of pain during service or in 
the years immediately following service.  The Veteran was 
diagnosed with fibromyalgia for the first time in August 
1994.  As the Veteran did not develop fibromyalgia during 
service, and there is no credible evidence suggesting that 
the disease was incurred during service, direct service 
connection is not warranted.

The Board finds, however, that the Veteran is entitled to 
secondary service connection, because, based on the evidence, 
it is at least as likely as not that his fibromyalgia is 
caused by his PTSD.  

As noted above, secondary service connection requires 
evidence of a current disability for which secondary service 
connection is sought, a disability for which service 
connection has been established, and competent evidence of a 
nexus between the two.  The Veteran has been diagnosed with 
fibromyalgia, and the Veteran is service-connected for PTSD.  

The evidence of a nexus between the two conditions is less 
clear.  Of the three statements supporting the Veteran's 
claim, two carry very little, if any, weight.  The November 
2001 joint statement by S.L.S. and J.E.K., purporting to 
provide a medical nexus between the Veteran's military 
experience and his fibromyalgia is not made by a physician; 
rather, S.L.S. is a registered nurse and J.E.K. is a 
psychologist.  Neither a psychologist nor a registered nurse 
is competent to opine as to a medical nexus between stress 
and the Veteran's fibromyalgia.  Further, the statement 
provided no basis for the opinion whatsoever.  It is not 
clear how long the Veteran was treated at the WHW clinic, nor 
is it evident why the signers of the statement believe that 
the Veteran's fibromyalgia is related to his military 
experience.

The May 2008 statement by Dr. D.R. is likewise 
inconsequential in the analysis.  Dr. D.R. stated, without 
providing a reason, that "[c]learly, I feel that based upon 
my discussions with [the Veteran], that his fibromyalgia is 
exacerbated by his posttraumatic stress disorder."  Without 
a basis for his opinion, Dr. D.R.'s statement carries very 
little weight.  Further, the statement is based on 
"discussions with [the Veteran]"; as discussed above, the 
Veteran's statements about his fibromyalgia are not credible, 
as it appears he has enhanced the history of his condition in 
attempting to obtain service connection.  A nexus opinion 
relying on the Veteran's self-described history of his 
condition is not competent.

The June 2001 opinion of Dr. D.R.G. carries more weight.  The 
statement documents a significant period of treatment for the 
Veteran's fibromyalgia, as well as his PTSD.  The statement 
includes that physician's opinion that the Veteran's PTSD and 
Agent Orange exposure "have combined to manifest themselves 
as the chronic fatigue and myalgias which this patient feels 
on an ongoing basis."

The June 2001 opinion outweighs the November 2008 VA 
examiner's report on the Veteran's condition.  The November 
2008 VA examiner was unable to give an opinion as to whether 
the Veteran's fibromyalgia was caused by service or related 
to any service-connected conditions.  

The Board finds that the evidence supporting a connection 
between the service-connected PTSD and the non-service-
connected fibromyalgia is in equipoise, and thus, the claim 
must be granted.  It is at least as likely as not, based on 
the available evidence, that the Veteran's fibromyalgia is 
related to his service-connected PTSD.


ORDER

Service connection for fibromyalgia is granted.


REMAND

It is unclear whether the Veteran wishes to have a hearing in 
association with his appeal.  He has submitted numerous VA 
Form 9 Appeals, on some of which he indicated that he did not 
want a Board hearing "in person".  He further stated, "I 
want BVA to decide my appeal without my appearance in 
person."  All Board hearings require the Veteran's 
appearance in person- either at the Board's offices in 
Washington or at the RO for a Travel Board hearing or a video 
conference hearing.  The RO should explain to the Veteran 
that he cannot have a hearing in which he does not appear 
"in person", and should give him the opportunity to clarify 
his request.

Service Connection for Depression

The Board has evidence suggesting that the Veteran's 
depression is part and parcel of his PTSD, as well as 
evidence indicating that his depression is a result of 
chronic pain.  Also, the Veteran's depression was considered 
in granting service connection for PTSD in a March 2005 
rating decision.  It is unclear, based on the available 
evidence, whether the Veteran's depression is in itself a 
disability, or whether it is a symptom of another service-
connected disability.

The claim for entitlement to service connection for 
depression must be remanded for a medical opinion as to 
whether the Veteran's depression is a symptom of his PTSD or 
another service-connected condition, or whether it is a 
separate disability.  If the depression is a separate 
condition, the examiner should opine as to whether the 
depression at least as likely as not began during service or 
is caused by a service-connected condition.

Service Connection for Chronic Pain and Fatigue

The Veteran's chronic pain and fatigue has, on occasion been 
referenced as a "disorder", but at other times has been 
associated with the Veteran's PTSD and fibromyalgia.  There 
is no available formal diagnosis of "chronic pain syndrome" 
or "chronic fatigue syndrome", although in an October 2000 
letter it was referred to as "chronic pain syndrome."  It 
is unclear, based on the available evidence, whether the 
Veteran's chronic pain and fatigue is in itself a disability, 
or whether it is a symptom of another service-connected 
disability.

On remand, the RO should arrange for an examination to 
determine if the Veteran's claimed chronic pain and fatigue 
is a symptom of his PTSD or fibromyalgia, or whether it is a 
separate disability.  If chronic pain and fatigue is a 
separate disability, the examiner should opine as to whether 
the condition at least as likely as not caused by a service-
connected condition.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
explain to him that he must appear in 
person for any type of hearing before the 
Board.  The RO should then ascertain 
whether the Veteran still wants a hearing, 
and, if so, the type of hearing he wishes 
to have.  

2.  The RO should then schedule the 
Veteran for a VA examination in 
conjunction with his claim for service 
connection for depression.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
is requested to determine whether the 
Veteran's depression is a symptom of his 
PTSD or some other service-connected 
condition, or whether it is a separate 
disability.  If the depression is a 
separate condition, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
depression began during service or is 
caused by a service-connected condition.  
Sustainable reasons and bases are to be 
provided for any opinion rendered.

3.  The RO should then schedule the 
Veteran for a VA examination in 
conjunction with his claim for service 
connection for chronic pain and fatigue.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.  
The examiner is requested determine 
whether the Veteran's chronic pain and 
fatigue is a symptom of his PTSD or 
fibromyalgia or some other service-
connected condition, or whether it is a 
separate disability.  If chronic pain and 
fatigue is a separate condition, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's chronic pain and 
fatigue is caused by a service-connected 
condition.  Sustainable reasons and bases 
are to be provided for any opinion 
rendered.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


